Filed: June 15, 1999

                   UNITED STATES COURT OF APPEALS

                       FOR THE FOURTH CIRCUIT


                            Nos. 98-4232(L)
                              (CR-97-160)



United States of America,

                                                  Plaintiff - Appellee,

          versus


Christopher Lamont Lewis, etc., et al,

                                               Defendants - Appellants.



                               O R D E R



     The court amends its opinion filed May 4, 1999, as follows:

     On page 3, first full paragraph, line 8 -- the phrase is cor-

rected to begin “that the trial court did not abuse its discre-

tion . . . .”

                                           For the Court - By Direction



                                           /s/ Patricia S. Connor
                                                    Clerk
                            UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 98-4232



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


CHRISTOPHER LAMONT LEWIS, a/k/a Fuzz,

                                             Defendant - Appellant.




                            No. 98-4235



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY LOPEZ GRIFFITH, a/k/a Rodney       Bess,
a/k/a Rodney Lopez, a/k/a Rod Dog,        a/k/a
Rodney Lopez Griffin,

                                             Defendant - Appellant.
                              No. 98-4237



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


RODNEY TERRONE PURVIS, a/k/a Rod Dog,

                                              Defendant - Appellant.



Appeals from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. N. Carlton Tilley, Jr., Dis-
trict Judge. (CR-97-160)


Submitted:   March 30, 1999                   Decided:   May 4, 1999


Before MURNAGHAN, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen, III, Federal Public Defender, Gregory Davis, Thomas
N. Cochran, Assistant Federal Public Defenders, Greensboro, North
Carolina; Thomas K. Maher, Chapel Hill, North Carolina; Charles J.
Alexander, II, Benjamin D. Porter, Winston-Salem, North Carolina,
for Appellants. Walter C. Holton, Jr., United States Attorney,
Douglas Cannon, Assistant United States Attorney, Greensboro, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                   3
PER CURIAM:

     In these three consolidated appeals, Christopher Lamont Lewis,

Rodney Lopez Griffith, and Rodney Terrone Purvis, appeal their jury

convictions and resulting sentences for their participation in

conspiracies to distribute drugs in Kimberly Park, a housing

project in Winston Salem, North Carolina.     Because we find the

evidence sufficient to support the jury convictions of Lewis and

Purvis, see United States v. Burgos, 94 F.3d 849 (4th Cir. 1996)

(en banc); that the trial court did not abuse its discretion in

admitting certain evidence of Lewis’s drug sales and an agreement

by Griffith to sell marijuana, see United States v. Rawle, 845 F.2d

1244, 1247 (4th Cir. 1988); that the court did not clearly err in

determining drug quantity at Lewis’ sentencing, see United States

v. Vinson, 886 F.2d 740, 742 (4th Cir. 1989); and that the Gov-

ernment did not violate federal law in offering testimony from

convicted drug dealers, see   United States v. Singleton, 165 F.3d

1297 (10th Cir. 1999) (en banc), we affirm all of the Appellants’

convictions and sentences.

     We dispense with oral argument because the facts and legal

contentions of the parties are adequately presented in the mate-

rials before the Court and argument would not aid the decisional

process.

                                                          AFFIRMED




                                4